Fico
VWeetsra Gistrict of Wasnington
at Seattla

oe AN 282019 —-——
—— “Ce ese. Me. 0. ] G- It J 67-2 fe REEREATEe a

 

For wane. Te! 2 Hone rable. Che step hers ston. + 4 Court.
Te Kek Gates LEP

 

 

 

 

 

 

Case 16-11767-CMA Doc 2006 Filed 01/28/19 Ent. 01/28/19'11:36:51 Pg.1of2
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ t
'
h
_ - <p re
i
I
ee > ee \ ao

Case 16-11767-CMA Doc 2006 Filed 01/28/19

Ent. 01/28/19 11:36:51

 

Pg. 2 af
